Opinion issued February 11, 2014.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00983-CV
                            ———————————
       IN RE CHRISTUS HEALTH GULF COAST D/B/A CHRISTUS
                ST. CATHERINE HOSPITAL, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, CHRISTUS Health Gulf Coast d/b/a CHRISTUS St. Catherine

Hospital, has filed a petition for writ of mandamus contending that respondent, the

Honorable Mike D. Miller, abused his discretion in granting real party in interest’s,

Robin Aranza, Individually and on Behalf of Frank Aranza, Deceased, motion to

compel the depositions of three hospital nurses and a hospital corporate
representative.1 CHRISTUS contends that the depositions “constitute pre-suit

depositions of current employees of a hospital that may very likely be later added

as a Defendant” in Aranza’s lawsuit and, therefore, are not allowed under Texas

Civil Practice and Remedies Code section 74.351(s) & (u) and In re Jorden, 249
S.W.3d 416 (Tex. 2008). CHRISTUS requests issuance of a writ of mandamus to

compel respondent to vacate his November 4, 2013 order granting Aranza’s

motion to compel the depositions.

      We deny the petition for writ of mandamus. We dismiss any pending

motions as moot.



                                     PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




1
      The petition identifies the underlying case as Robin Aranza, Individually and on Behalf of
      Frank Aranza, Deceased v. Arturo Gonzalez, M.D., Cause No. 2013-19390, in the 11th
      District Court of Harris County, Texas, the Honorable Mike D. Miller, presiding.


                                              2